PER CURIAM.
We find no error in the trial court approving a jury verdict finding the appellant-defendant guilty of vehicular homicide as proscribed by Section 782.071 Florida Statutes, (1981) even though the jury acquitted the defendant of manslaughter by driving a vehicle while intoxicated as proscribed by Section 860.01(2) Florida Statutes (1981). Chikitus v. Shands, 373 So.2d 904 (Fla.1979); State v. Young, 371 So.2d 1029 (Fla.1979); McCreary v. State, 371 So.2d 1024 (Fla.1979); Rushton v. State, 395 So.2d 610 (Fla. 5th DCA 1981).